


Exhibit 10.1

 

FIRST AMENDMENT AND WAIVER dated as of December 16, 2004 (the “Amendment”), to
the Amended and Restated Credit Agreement, dated as of August 19, 2004 (the
“Credit Agreement”), among CHS/Community Health Systems, Inc. (the “Borrower”),
Community Health Systems, Inc. (“Parent”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Bank of America,
N.A., as documentation agent, Wachovia Bank, National Association, as
syndication agent, and JPMorgan Chase Bank, as administrative agent for the
Lenders thereunder (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Parent, the Administrative Agent and the Lenders are
parties to the Credit Agreement;

 

WHEREAS, Parent intends to issue unsecured, senior subordinated notes in a
minimum aggregate principal amount of approximately $250,000,000;

 

WHEREAS, the Borrower and Parent in connection therewith have requested that the
Administrative Agent and the Required Lenders agree to amend and waive certain
provisions of the Credit Agreement; and

 

WHEREAS, the Administrative Agent and the Lenders parties hereto are willing to
agree to the requested amendments and waivers, but only upon the terms and
conditions set forth herein;

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:

 

I.                                        AMENDMENTS TO THE CREDIT AGREEMENT
RELATING TO THE HIGH YIELD SUBORDINATED NOTES

 

A.  Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have their defined meanings when used herein.

 

B.  Amendments of Subsection 1.1 (Defined Terms). (1) Subsection 1.1 of the
Credit Agreement is hereby amended by adding the following new definitions, in
appropriate alphabetical order:

 

“First Amendment”: the First Amendment and Waiver dated as of December 16, 2004
to this Agreement.

 

“First Amendment Effective Date”: as defined in Section IV. A of the First
Amendment.

 

--------------------------------------------------------------------------------


 

“High Yield Subordinated Notes”: the Senior Subordinated Notes due 2012, in a
minimum aggregate principal amount of approximately $250,000,000 as of the First
Amendment Effective Date, issued by Parent for sale to qualified institutional
buyers in reliance on Rule 144A or Regulation S under the Securities Act of
1933, as amended, and the indenture therefor and any related documentation.

 

C.                                      Amendment of Subsection 5.9 (No
Default). Subsection 5.9 of the Credit Agreement is hereby amended by deleting
the phrase “Neither the Borrower nor any of its Subsidiaries” in the first and
second sentences thereof and substituting, in lieu thereof, the phrase “Neither
Parent nor Borrower nor any of its Subsidiaries”.

 

D.  Amendment of Subsection 5.15 (Senior Debt). Subsection 5.15 of the Credit
Agreement is amended by inserting at the end thereof the following:

 

“and constitute “Senior Indebtedness” and “Guarantor Senior Indebtedness” under
and as defined in the indenture for the High Yield Subordinated Notes.”

 

E.  Amendment of Subsection 7.7 (Notices). Subsection 7.7 of the Credit
Agreement is hereby amended by (1) deleting in paragraphs (b) and (c) thereof
the phrase “the Borrower or any of its Subsidiaries” as it appears and
substituting, in lieu thereof, the phrase “Parent, the Borrower or any of its
Subsidiaries” and (2) inserting at the end of paragraph (e) thereof “or any High
Yield Subordinated Note.”

 

F.  Amendment of Subsection 8.1 (Financial Condition Covenants). Subsection 8.1
(a) of the Credit Agreement is hereby amended be deleting the table therein in
its entirety and substituting, in lieu thereof, the following:

 

“Fiscal Year Ending

 

Ratio

 

 

 

December 31, 2004

 

4.50 to 1

December 31, 2005

 

4.50 to 1

December 31, 2006

 

4.25 to 1

December 31, 2007

 

4.25 to 1

December 31, 2008

 

4.00 to 1

December 31, 2009

 

4.00 to 1

December 31, 2010

 

3.75 to 1

December 31, 2011

 

3.75 to 1”

 

G.  Amendments of Subsection 8.2 (Indebtedness). (1) Subsection 8.2(g) of the
Credit Agreement is hereby amended by deleting such subsection in its entirety
and substituting, in lieu thereof, the following:

 

“(g) other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $200,000,000 at any time outstanding;”

 

2

--------------------------------------------------------------------------------


 

(2)  Subsection 8.2(h) of the Credit Agreement is hereby amended by deleting the
text in clause (iii) thereof preceding the proviso to Subsection 8.2(h) in its
entirety and substituting, in lieu thereof, the following:

 

“(iii) the High Yield Subordinated Notes or any other subordinated debt issued
by Parent (collectively, “High Yield Subordinated Debt”)”.

 

(3)  Subsection 8.2(h) of the Credit Agreement is hereby further amended by
inserting at the end thereof the following:

 

“(it being acknowledged and agreed that the terms and provisions of the High
Yield Subordinated Notes as in effect on the First Amendment Effective Date
shall be considered consistent with such market terms)”.

 

(4)                                   Subsection 8.2(i) of the Credit Agreement
is hereby amended by inserting after the phrase “not to exceed $500,000,000” the
phrase “at any time outstanding”.

 

H.  Amendments of Subsection 8.4 (Contingent Obligations).

 

(1)  Subsection 8.4(g) is amended by deleting at the end thereof the word “and”.

 

(2)  Subsection 8.4(h) is amended by inserting at the end thereof the word
“and”.

 

(3)  Subsection 8.4 of the Credit Agreement is further amended by adding at the
end thereof the following:

 

“(i) Contingent Obligations of the Borrower and any Subsidiary Guarantor
pursuant to the High Yield Subordinated Notes.”

 

I.   Amendment of Subsection 8.7 (Limitation on Investments, Loans and
Advances). Subsection 8.7(m) of the Credit Agreement is hereby amended by
deleting “$25,000,000” in clause (ii) thereof and substituting, in lieu thereof,
“$50,000,000”.

 

J.   Amendment of Subsection 8.8 (Capital Expenditures). Subsection 8.8 of the
Credit Agreement is hereby amended by deleting the initial part of the first
sentence thereof preceding the phrase “plus, in each case an amount equal to”
and substituting, in lieu thereof, the following:

 

“Make or commit to make Capital Expenditures (other than Replacement Capital
Expenditures) in any fiscal year exceeding (i) $200,000,000 for fiscal year 2004
of the Borrower, (ii) $275,000,000 for fiscal year 2005 of the Borrower, (iii)
$325,000,000 for fiscal year 2006 of the Borrower, (iv) $350,000,000 for fiscal
year 2007 of the Borrower, (v) $375,000,000 for fiscal year 2008 of the
Borrower, (vi) $425,000,000 for fiscal year 2009 of the Borrower, (vii)
$475,000,000 for

 

3

--------------------------------------------------------------------------------


 

fiscal year 2010 of the Borrower and (viii) $525,000,000 for fiscal year 2011 of
the Borrower,”

 

K.  Amendment of Subsection 8.9 (Limitation of Dividends’). Subsection 8.9(c) of
the Credit Agreement is hereby amended by deleting in the second proviso thereof
the phrase “from and after the Closing Date does not exceed in the aggregate
$300,000,000” and substituting, in lieu thereof, the following: “from and after
the First Amendment Effective Date does not exceed in the aggregate
$200,000,000”.

 

L.  Amendment of Subsection 8.10 (Transactions with Affiliates). Subsection 8.10
of the Credit Agreement is hereby amended by deleting the phrase “subsections
8.4(a) and (f)” in clause (b) thereof and substituting, in lieu thereof, the
phrase “subsections of 8.4(a), (f) and (i)”.

 

M.  Amendment of Subsection 8.12 (Subordinated Note; Additional Subordinated
Notes; Convertible Subordinated Debt). (1) Subsection 8.12(a) of the Credit
Agreement is hereby amended to add the phrase “or any Additional Subordinated
Note” after the phrase “Subordinated Note” in clause (ii)(z) thereof.

 

(2)  Subsection 8.12(b) of the Credit Agreement is amended by deleting such
subsection in its entirety and substituting, in lieu thereof, the following

 

“(b)(i)  Make any payment in violation of any of the subordination provisions of
the Convertible Subordinated Debt or the High Yield Subordinated Debt; or (ii)
waive or otherwise relinquish any of its rights or causes of action arising
under or arising out of the terms of the Convertible Subordinated Debt or the
High Yield Subordinated Debt; or (iii) consent to any amendment, modification or
supplement to the terms of the Convertible Subordinated Debt or the High Yield
Subordinated Debt except with the consent of the Required Lenders, provided,
that no such consent shall be required so long as (A) no Default or Event of
Default shall have occurred and be continuing and (B) such amendment,
modification or supplement is not materially adverse to the Lenders (it being
understood that any increase of the interest rate, shortening of the tenor,
addition of prepayment requirements, guarantees or collateral, or change to the
terms and provisions relating to subordination, of any such Convertible
Subordinated Debt or High Yield Subordinated Debt shall be deemed materially
adverse to the Lenders); or (iv) make any optional payment or prepayment on or
redeem or otherwise acquire, purchase or defease the Convertible Subordinated
Debt or the High Yield Subordinated Debt, provided that Parent may optionally
prepay, redeem or acquire the Convertible Subordinated Debt or the High Yield
Subordinated Debt (A) with the proceeds of (I) any and all prepayments,
redemptions and acquisitions of the Subordinated Note or, as applicable, an
Additional Subordinated Note by the Borrower pursuant to clause (a)(iii) above,
(II) issuances of any Convertible Subordinated Debt or any High Yield
Subordinated Debt or (III) any public offering of shares of common stock of
Parent net of any fees or expenses (including underwriting commissions) incurred
in connection with the issuance thereof, in each case to the extent the Net

 

4

--------------------------------------------------------------------------------


 

Proceeds thereof are not required to be used to make a prepayment required by
subsection 4.6, or (B) in exchange for shares of common stock of Parent.”

 

(3)  Subsection 8.12 of the Credit Agreement is hereby further amended by
inserting at the end thereof the following:

 

“(c) Fail to make a prepayment of any Loans outstanding hereunder in the amount
and to the extent Parent would, but for such prepayment, be required to prepay,
make an offer to repurchase, redeem or otherwise acquire or defease any High
Yield Subordinated Debt pursuant to the asset disposition provisions of the
indenture for the High Yield Subordinated Notes.”

 

II.                                    AMENDMENTS TO THE CREDIT AGREEMENT WITH
RESPECT TO PERMITTED JOINT VENTURES

 

A.  Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement shall have their defined meanings when used herein.

 

B.  Amendments of Subsection 1.1 (Defined Terms). (1) Subsection 1.1 of the
Credit Agreement is hereby amended by adding the following new definitions, in
appropriate alphabetical order:

 

“Permitted Joint Venture Subsidiary”: a Subsidiary of the Borrower formed in
connection with a Permitted Joint Venture or any existing Subsidiary of the
Borrower that becomes a Permitted Joint Venture Subsidiary as a result of a
Permitted Joint Venture.

 

“Total Tangible Assets”: as of any date of determination, the aggregate amount
of all assets of Parent and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP, but excluding any asset which is treated as an
intangible asset in accordance with GAAP, including, without limitation,
goodwill, patents, patent applications, trademarks, tradenames, copyrights and
licenses.

 

(1)  The definition of “Borrower Pledge Agreement” contained in Subsection 1.1
of the Credit Agreement is hereby amended by deleting clauses (iii) and (iv) of
subsection (x) thereof in their entireties and substituting, in lieu thereof,
the following:

 

“or (iii) a Permitted Joint Venture Subsidiary, Permitted Syndication Subsidiary
or a Securitization Subsidiary in each case to the extent the pledge of the
capital stock or other equity interests of such Subsidiary is prohibited by any
applicable Requirement of Law or Contractual Obligation,”

 

(2)  The definition of “Material Subsidiaries” contained in Subsection 1.1 of
the Credit Agreement is hereby amended by deleting clause (i) thereof in its
entirety and substituting, in lieu thereof, the following:

 

5

--------------------------------------------------------------------------------


 

“(i) any Permitted Joint Venture,”.

 

(3)  The definition of “Permitted Acquisition” contained in Subsection 1.1 of
the Credit Agreement is hereby amended by deleting clause (1) of the proviso
thereto in its entirety and substituting, in lieu thereof, the following:

 

“(1) the Borrower or a Domestic Subsidiary shall directly own (and retain the
right to vote), beneficially and of record, more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other equity interests of any acquired or newly formed
corporation or other entity that acquires or leases such Person, division or
line of business;”

 

(4)  The definition of “Permitted Interest Transfer” contained in Subsection 1.1
of the Credit Agreement is hereby amended by deleting the phrase “the applicable
requirements of the definition of “Non-Restricted Joint Venture Subsidiary”,
“Restricted Joint Venture Subsidiary”,” and substituting, in lieu thereof, the
phrase “the applicable requirements of the definition of “Permitted Joint
Venture”,”.

 

(5)  The definition of “Permitted Joint Venture” contained in Subsection 1.1 of
the Credit Agreement is hereby amended by deleting clause (2) of the proviso
thereto in its entirety and substituting, in lieu thereof, the following:

 

“(2) the aggregate value of the investments, loans and advances made by the
Borrower and its Subsidiaries in (including assets transferred to) any Permitted
Joint Venture, in each case, measured as of the date of each such investment,
loan or advance (net of any repayments or return of capital in respect thereof
actually received in cash by the Borrower or its Subsidiaries (net of applicable
taxes) after the Closing Date) (the “Net Investment Amount”), when added to the
aggregate Net Investment Amounts of all Permitted Joint Ventures consummated
after the Closing Date, does not exceed an amount equal to 10% of Total Tangible
Assets.”

 

(6)  The definition of “Subsidiary Guarantor” contained in Subsection 1.1 of the
Credit Agreement is hereby amended by deleting in clause (iii) thereof the
phrase “Securitization Subsidiary, Restricted Joint Venture Subsidiary or
Non-Restricted Joint Venture Subsidiary” and substituting, in lieu thereof, the
phrase “Securitization Subsidiary or Permitted Joint Venture Subsidiary”.

 

(7)  The definition of “Subsidiary Pledge Agreement” contained in Subsection 1.1
of the Credit Agreement is hereby amended by deleting clauses (iii) and (iv) of
clause (x) thereof in their entireties and substituting, in lieu thereof, the
following:

 

“or (iii) a Permitted Joint Venture Subsidiary, Permitted Syndication Subsidiary
or a Securitization Subsidiary in each case to the extent the pledge of the
capital stock or other equity interests of such Subsidiary is prohibited by any
applicable Requirement of Law or Contractual Obligation,”

 

6

--------------------------------------------------------------------------------


 

(8)  Subsection 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Non-Restricted Joint Venture Subsidiary”, “Permitted
Non-Restricted Joint Venture”, “Permitted Restricted Joint Venture” and
“Restricted Joint Venture Subsidiary” in their entireties.

 

C.  Amendment of Subsection 5.11 (Subsidiaries). Subsection 5.11 of the Credit
Agreement is hereby amended by deleting the second sentence thereof in its
entirety and substituting, in lieu thereof, the following:

 

“Each Domestic Subsidiary that, as of the Closing Date, is a Non-Significant
Subsidiary, a Syndication Subsidiary or a Permitted Joint Venture Subsidiary is
indicated as such (or, in the case of a Permitted Joint Venture Subsidiary, is
indicated as either a “Restricted Joint Venture Subsidiary” or a “Non-Restricted
Joint Venture Subsidiary”) on Schedule 5.11 (a).”

 

D.  Amendment of Subsection 7.8 (Additional Subsidiary Guarantors: Pledge of
Stock of Additional Subsidiaries). Subsection 7.8(c) of the Credit Agreement is
hereby amended by deleting the phrase “or any Non-Restricted Joint Venture
Subsidiary” in clause (y) of the first parenthetical thereof, deleting clause
(z) immediately following such clause (y) in its entirety and substituting, in
lieu thereof, the following:

 

“(z) any capital stock of, or other equity interest in, any Permitted
Syndication Subsidiary, any Securitization Subsidiary or any Permitted Joint
Venture Subsidiary in each case to the extent the pledge of the capital stock
of, or other equity interest in, such Subsidiary is prohibited by any applicable
Contractual Obligation or Requirement of Law”.

 

E.  Amendment of Subsection 8.2 (Indebtedness). Subsection 8.2(k) of the Credit
Agreement is hereby amended by (i) inserting the phrase “or Permitted Joint
Venture” after the phrase “Permitted Acquisition” each time it appears therein;
and (ii) deleting the proviso contained therein in its entirety and
substituting, in lieu thereof, the following:

 

“provided that the aggregate principal amount of such Indebtedness shall not
exceed $200,000,000 at any time outstanding”.

 

F.  Amendments of Subsection 8.3 (Limitation on Liens). (1)       
Subsection 8.3(h) of the Credit Agreement is hereby amended by inserting at the
end of the proviso contained in clause (i) thereof the phrase “at any time
outstanding”.

 

(2) Subsection 8.3(k) of the Credit Agreement is hereby amended by inserting the
phrase “or Permitted Joint Venture” after the phrase “Permitted Acquisition”
each time it appears therein.

 

G.  Amendment of Subsection 8.4 (Contingent Obligations). Subsection 8.4(b) of
the Credit Agreement is amended by deleting such subsection in its entirety and
substituting, in lieu thereof, the following:

 

7

--------------------------------------------------------------------------------


 

“(b) Contingent Obligations of the Borrower and its Subsidiaries incurred in the
ordinary course of business or in connection with a Permitted Acquisition or
Permitted Joint Venture for an aggregate amount not to exceed $100,000,000 at
any time outstanding;”

 

H.  Amendment of Subsection 8.6 (Prohibition on Sale of Assets).
Subsection 8.6(j) of the Credit Agreement is hereby amended by deleting the
phrase “a Non-Restricted Joint Venture Subsidiary, a Restricted Joint Venture
Subsidiary” and substituting, in lieu thereof, the phrase “a Permitted Joint
Venture Subsidiary”.

 

I.  Amendment of Subsection 8.9 (Limitation of Dividends). Subsection 8.9(d) of
the Credit Agreement is hereby amended by deleting the phrase “any
Non-Restricted Joint Venture Subsidiary, Restricted Joint Venture Subsidiary”
and substituting, in lieu thereof, the phrase “any Permitted Joint Venture
Subsidiary”.

 

J.  Amendment of Subsection 8.16 (Clauses Restricting Subsidiary Distributions).
Subsection 8.16 of the Credit Agreement is hereby amended by deleting the
parenthetical “(other than any Non-Restricted Joint Venture Subsidiary)” thereof
and substituting, in lieu thereof, the parenthetical “(other than any Permitted
Joint Venture Subsidiary”).

 

K. Amendments of Subsection 9 (Events of Default). (1) Subsection 9(e) of the
Credit Agreement is hereby amended by deleting the phrase “The Borrower or any
of its Subsidiaries (other than any Non-Restricted Joint Venture Subsidiary)”
and substituting, in lieu thereof, the phrase “Parent, the Borrower or any of
its Subsidiaries”.

 

(2) Subsection 9(f) of the Credit Agreement is hereby amended by deleting the
parenthetical in its clause (i) and substituting, in lieu thereof, the
following:

 

“(other than any Subsidiary which is a Non-Significant Subsidiary within the
meaning of clause (i) of the definition thereof)”.

 

III.                               WAIVER AND AGREEMENT.

 

A. Waiver of Subsection 4.6 (Mandatory Prepayments). (1) The provisions of
paragraphs (a), (d) and (e) of subsection 4.6 of the Credit Agreement are hereby
waived with respect to the application of proceeds from the issuance of High
Yield Subordinated Notes to the mandatory prepayment of the Loans and, in lieu
thereof, the Borrower, the Administrative Agent and the Lenders hereby agree as
follows:

 

(a)  The Borrower shall apply an amount equal to 100% of the aggregate cash Net
Proceeds in respect of the issuance of High Yield Subordinated Notes to the
prepayment of the Loans.

 

(b)  Amounts to be applied in connection with prepayments made pursuant to
paragraph (a) above shall be applied, first, to the prepayment of Revolving
Credit Loans then outstanding (without any accompanying reduction of the
Revolving Credit Commitments) and second, to the

 

8

--------------------------------------------------------------------------------


 

ratable prepayment of the Term Loans. Partial prepayments of the Term Loans
shall be applied first, to the installments thereof scheduled to be paid during
the next twelve months after the date of such prepayment, in the order that such
installments are scheduled to be paid, and second, to the remaining installments
on a pro rata basis.

 

(2) The Issuance of the High Yield Subordinated Notes and the related Additional
Subordinated Notes shall not count against the “Debt Issuance Prepayment
Trigger” (which as of the First Amendment Effective Date remains unused at
$200,000,000).

 

IV.                                 CONDITIONS.

 

A.  Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent (the effective date of this
Amendment, the “First Amendment Effective Date”):

 

(1)  Amendment. The Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower, Parent and the Administrative Agent and
consented to by the Required Lenders as of the date hereof.

 

(2)  Reaffirmation of Guarantee and Collateral Agreement. The Administrative
Agent shall have received a reaffirmation of the Parent Guarantee and the
Subsidiary Guarantees with reference to the Credit Agreement as amended and
waived by this Amendment (the “Reaffirmation”), executed and delivered by an
authorized officer of Parent, the Borrower and each other Credit Party signatory
to the Parent Guarantee and/or the Subsidiary Guarantee, substantially in the
form attached to the Credit Agreement as Exhibit J, mutatis mutandis, which
Reaffirmation shall include a confirmation that such guarantees shall rank
senior to any obligations of such Credit Parties in respect of or related to the
High Yield Subordinated Notes.

 

(3)  Representations and Warranties. Each of the representations and warranties
made by Parent and the Borrower in or pursuant to this Amendment shall be true
and correct in all material respects on and as of the First Amendment Effective
Date.

 

(4)  Fees. The Administrative Agent shall have received, on behalf of itself and
the Lenders party hereto, all fees required to be paid, including an amendment
fee in an amount equal to 0.075% of each such Lender’s aggregate Revolving
Credit Commitment and Term Loans outstanding, and all expenses for which
invoices have been presented, on or before the First Amendment Effective Date
shall have been paid.

 

(5)  Issuance of High Yield Notes. Concurrently herewith, Parent shall complete
the offering of High Yield Subordinated Notes in a minimum aggregate principal
amount of approximately $250,000,000 and advanced the proceeds thereof to
Borrower pursuant to an Additional Subordinated Note, all on terms and
conditions reasonably satisfactory to the Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

V.                                     REPRESENTATIONS AND WARRANTIES. In order
to induce the Administrative Agent and the Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders the following:

 

A.  Representations in the Credit Agreement.  The representations and warranties
contained in the Credit Documents are true and correct in all material respects
on and as of the First Amendment Effective Date (after giving effect hereto) as
if made on and as of the First Amendment Effective Date (except where such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct in all material
respects as of such earlier date); provided that all references to the “Credit
Agreement” in any Credit Document shall be and are deemed to mean the Credit
Agreement as amended hereby;

 

B.  Subsidiaries.  The Subsidiaries of the Borrower listed on Schedule 5.l l(c)
constitute all of the Domestic Subsidiaries of the Borrower, and the
Subsidiaries listed on Schedule 5.1 l(d) constitute all of the Foreign
Subsidiaries of the Borrower as of the First Amendment Effective Date. Each
Domestic Subsidiary that, as of the First Amendment Effective Date, is a
Non-Significant Subsidiary, a Syndication Subsidiary or a Permitted Joint
Venture Subsidiary is indicated as such (or in the case of a Permitted Joint
Venture Subsidiary, is indicated as either a “Restricted Joint Venture
Subsidiary” or a “Non-Restricted Joint Venture Subsidiary”) on Schedule 5.1
l(c).

 

C.  Accuracy of Information. All information, taken as a whole, that has been
made available to the Administrative Agent by the Borrower, Parent or any of
their representatives in connection with this Amendment does not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made.

 

VI.                                 MISCELLANEOUS.

 

A.  Counterparts.  This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by the parties hereto shall be delivered to the Borrower and the
Administrative Agent. The execution and delivery of this Amendment by any Lender
shall be binding upon each of its successors and assigns (including transferees
of its Commitments and/or Loans in whole or in part prior to effectiveness
hereof) and binding in respect of all of its Commitments and Loans, including
any acquired subsequent to its execution and delivery hereof and prior to the
effectiveness hereof.

 

B.  Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
in connection with the negotiation, preparation, execution and delivery of this
Amendment,

 

10

--------------------------------------------------------------------------------


 

including without limitation the reasonable fees and expenses of Simpson Thacher
& Bartlett LLP.

 

C.  References to Joint Venture Subsidiaries in other Credit Documents. Any
reference in a Credit Document to “Restricted Joint Venture Subsidiary” or
“Non-Restricted Joint Venture Subsidiary” shall instead refer, mutatis mutandis,
to “Permitted Joint Venture Subsidiary”.

 

D.  Continuing Effect, No Other Amendments or Waivers. Except as expressly set
forth in this First Amendment, all of the terms and provisions of the Credit
Agreement are and shall remain in full force and effect and the Borrower shall
continue to be bound by all of such terms and provisions. The amendments and
waivers provided for herein are limited to the specific subsections of the
Credit Agreement specified herein and shall not constitute an amendment or
waiver of, or an indication of the Administrative Agent’s or the Lenders’
willingness to amend or waive, any other provisions of the Credit Agreement or
the same subsections for any other date or purpose.

 

E.  GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers as of the day and year
first above written.

 

 

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James W. Doucette

 

 

 

Title:

James W. Doucette

 

 

 

Vice President & Treasurer

 

 

 

 

 

COMMUNITY HEALTH SYSTEMS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James W. Doucette

 

 

 

Title:

James W. Doucette

 

 

 

Vice President & Treasurer

 

 

 

 

 

JPMORGAN CHASE BANK,
as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

/s/ Dan Lee Lum

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Documentation Agent

 

 

 

 

 

 

 

 

By:

/s/ Kevin Wagley

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION,

 

 

as Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ Jeanette A. Griffin

 

 

 

Title:

Jeanette A. Griffin

 

 

 

Director

 

--------------------------------------------------------------------------------
